Exhibit 10.1

 

STANDBY EQUITY DISTRIBUTION AGREEMENT

 

THIS STANDBY EQUITY DISTRIBUTION AGREEMENT dated as of September 4, 2020 (this
“Agreement”) is made by and between YA II PN, LTD., a Cayman Islands exempt
limited partnership (the “Investor”), and IDEANOMICS, INC., a Nevada (the
“Company”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company up to $150,000,000 of the Company’s Common Stock, par value
$0.001 per share (the “Common Shares”); and

 

WHEREAS, the Common Shares are listed for trading on the Nasdaq Capital Market
under the symbol “IDEX;” and

 

WHEREAS, the offer and sale of the Common Shares issuable hereunder shall be
registered on the Company’s registration statement on Form S-3 (File No.
333-239371) under Section 5 of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I. Certain Definitions

 

Section 1.01        “Additional Amount” shall have the meaning set forth in
Section 2.01(d)(ii).

 

Section 1.02        “Adjusted Advance Amount” shall have the meaning set forth
in Section 2.01(d)(i).

 

Section 1.03        “Advance” shall mean the portion of the Commitment Amount
requested by the Company in the Advance Notice.

 

Section 1.04        “Advance Date” shall mean the 1st Trading Day after
expiration of the applicable Pricing Period for each Advance.

 

Section 1.05        “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.

 

Section 1.06        “Advance Notice Date” shall mean each date the Company
delivers (in accordance with Section 2.01(b) of this Agreement) to the Investor
an Advance Notice requiring the Investor to advance funds to the Company,
subject to the terms of this Agreement.

 

Section 1.07        “Affiliate” shall have the meaning set forth in Section
3.07.

 

Section 1.08        “Applicable Laws” shall mean all applicable laws, statutes,
rules, regulations, orders, executive orders, directives, policies, guidelines
and codes having the force of law, whether local, national, or international, as
amended from time to time, including without limitation (i) all applicable laws
that relate to money laundering, terrorist financing, financial record keeping
and reporting, (ii) all applicable laws that relate to anti-bribery,
anti-corruption, books and records and internal controls, including the United
States Foreign Corrupt Practices Act of 1977, and (iii) any Sanctions laws.

 





 

 

Section 1.09        “Base Prospectus” shall mean the Company’s prospectus
accompanying the Registration Statement.

 

Section 1.10        “Commitment Amount” shall mean the aggregate amount of up to
$150,000,000.

 

Section 1.11        “Commitment Period” shall mean the period commencing on the
date hereof and expiring upon the date of termination of this Agreement in
accordance with Section 11.02.

 

Section 1.12        “Common Shares” shall have meaning set forth in the
Recitals.

 

Section 1.13        “Company Indemnitees” shall have the meaning set forth in
Section 5.02.

 

Section 1.14        “Condition Satisfaction Date” shall have the meaning set
forth in Section 7.01.

 

Section 1.15        “Consolidation Event” shall have the meaning set forth in
Section 6.08.

 

Section 1.16        “Environmental Laws” shall have the meaning set forth in
Section 4.08.

 

Section 1.17        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

Section 1.18        “Excluded Day” shall have the meaning set forth in Section
2.01(d)(i).

 

Section 1.19        “Indemnified Liabilities” shall have the meaning set forth
in Section 5.01.

 

Section 1.20        “Initial Registration Statement” shall have the meaning set
forth in 6.01.

 

Section 1.21        “Investor Indemnitees” shall have the meaning set forth in
Section 5.01.

 

Section 1.22        “Market Price” shall mean the lowest daily VWAP of the
Common Shares during the relevant Pricing Period, other than the daily VWAP on
any Excluded Days.

 

Section 1.23        “Material Adverse Effect” shall mean any condition,
circumstance, or situation that may result in, or would reasonably be expected
to result in (i) a material adverse effect on the legality, validity or
enforceability of this Agreement or the transactions contemplated herein, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and its Subsidiary, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under this Agreement.

 

Section 1.24        “Maximum Advance Amount” in respect of each Advance Notice
means $[5],000,000, or such other amount as may be agreed by the parties.

 

Section 1.25        “Minimum Acceptable Price” or “MAP” shall mean the minimum
price notified by the Company to the Investor in each Advance Notice, if
applicable, or if none is specified than the MAP shall be deemed to be 80% of
VWAP on the Trading Day immediately preceding the Advance Notice Date.

 



- 2 -

 

 

Section 1.26        “OFAC” shall mean the U.S. Department of Treasury’s Office
of Office of Foreign Asset Control.

 

Section 1.27        “Ownership Limitation” shall have the meaning set forth in
Section 2.01(c)(i).

 

Section 1.28        “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

Section 1.29        “Plan of Distribution” shall mean the section of a
Registration Statement disclosing the plan of distribution of the Shares.

 

Section 1.30        “Pricing Period” shall mean the 5 consecutive Trading Days
commencing on the Trading Day immediately following the Advance Notice Date.

 

Section 1.31        “Principal Market” shall mean the Nasdaq Capital Market.

 

Section 1.32        “Prospectus” shall mean the Base Prospectus, as supplemented
by any Prospectus Supplement.

 

Section 1.33        “Prospectus Supplement” shall mean any prospectus supplement
to the Base Prospectus filed with the SEC pursuant to Rule 424(b) under the
Securities Act, including, without limitation, the Prospectus Supplement to be
filed in accordance with Section 6.01 hereof.

 

Section 1.34        “Purchase Price” shall mean the price per share obtained by
multiplying the Market Price by 90%.

 

Section 1.35        “Registration Limitation” shall have the meaning set forth
in Section 2.01(c).

 

Section 1.36        “Registration Period” shall mean the Initial Registration
Statement or another registration statement on a form promulgated by the SEC for
which the Company then qualifies for the registration of the offer and sale of
the Shares to be offered and sold by the Company to the Investor and the resale
of such Shares by the Investor, as the same may be amended and supplemented from
time to time and including any information deemed to be a part thereof pursuant
to Rule 430B under the Securities Act and any successor registration statement
filed by the Company with the SEC under the Securities Act on a form promulgated
by the SEC for which the Company then qualifies and which form shall be
available for the registration of the transactions contemplated hereunder.

 

Section 1.37        “Regulation D” shall mean Regulation D promulgated under the
Securities Act.

 

Section 1.38        “Sanctions” means any sanctions administered or enforced by
OFAC, the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

Section 1.39        “Sanctions Programs” means any OFAC economic sanction
program (including, without limitation, programs related to Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

 



- 3 -

 

 

Section 1.40        “SEC” shall mean the U.S. Securities and Exchange
Commission.

 

Section 1.41        “SEC Documents” shall have the meaning set forth in Section
4.04.

 

Section 1.42        “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.

 

Section 1.43        “Settlement Document” shall have the meaning set forth in
Section 2.02(a).

 

Section 1.44        “Shares” shall mean the Common Shares to be issued from time
to time hereunder pursuant to Advances.

 

Section 1.45        “Trading Day” shall mean any day during which the Principal
Market shall be open for business.

 

Section 1.46        “VWAP” means, for any Trading Day, the daily volume weighted
average price of the Common Shares for such date on the Principal Market as
reported by Bloomberg L.P. during regular trading hours.

 

Article II. Advances

 

Section 2.01        Advances; Mechanics. Subject to the terms and conditions of
this Agreement (including, without limitation, the provisions of Article VII
hereof), the Company, at its sole and exclusive option, may issue and sell to
the Investor, and the Investor shall purchase from the Company, Common Shares on
the following terms:

 

(a)Advance Notice. At any time during the Commitment Period the Company may
require the Investor to purchase Shares by delivering an Advance Notice to the
Investor, subject to the conditions set forth in Section 7.01, and in accordance
with the following provisions;

 

(i)The Company shall, in its sole discretion, select the Advance amount it
desires to request in each Advance Notice and the time it desires to deliver
each Advance Notice, which amount shall not exceed the Maximum Advance Amount,
provided however, the Company acknowledges and agrees that the total Advance
amount that the Company will receive in connection with each Advance Notice may
be less than the Advance amount requested in the Advance Notice due to
reductions to the Advance amount in accordance with Section 2.01(c) and 2.01(d).

 

(ii)There shall be no mandatory minimum Advances and no non-usages fee for not
utilizing the Commitment Amount or any part thereof.

 

(b)Date of Delivery of Advance Notice. Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A. An
Advance Notice shall be deemed delivered (each, an “Advance Notice Date”) on (i)
the day it is received by the Investor if such notice is received prior to 6:00
p.m. Eastern Time in accordance with the instructions set forth on the bottom of
Exhibit A, or (ii) the immediately succeeding day if it is received after 6:00
p.m. Eastern Time, in each case in accordance with the instructions set forth on
the bottom of Exhibit A.

 



- 4 -

 

 

(c)Advance Limitations. Regardless of the Advance amount requested by the
Company in the Advance Notice, the final amount of the Advance shall be reduced
in accordance with each of the following limitations:

 

(i)Ownership Limitation; Commitment Amount. In no event shall the number of
Common Shares issuable to the Investor pursuant to an Advance cause the
aggregate number of Common Shares beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act) by the Investor and its affiliates to exceed
4.99% of the then outstanding Common Shares (the “Ownership Limitation”). In
connection with each Advance Notice delivered by the Company, any portion of an
Advance that would (i) cause the Investor to exceed the Ownership Limitation or
(ii) cause the aggregate amount of Advances to exceed the Commitment Amount
shall automatically be withdrawn with no further action required by the Company,
and such Advance Notice shall be deemed automatically modified to reduce the
aggregate amount of the requested Advance by an amount equal to such withdrawn
portion.

 

(ii)Registration Limitation. In no event shall an Advance exceed the amount
registered under the Registration Statement then in effect (the “Registration
Limitation”). In connection with each Advance Notice, any portion of an Advance
that would exceed the Registration Limitation shall automatically be withdrawn
with no further action required by the Company and such Advance Notice shall be
deemed automatically modified to reduce the aggregate amount of the requested
Advance by an amount equal to such withdrawn portion in respect of each Advance
Notice.

 

(d)Minimum Acceptable Price.

 

(i)With respect to each Advance Notice, each Trading Day during a Pricing Period
for which (A) the VWAP of the Common Stock is below the Minimum Acceptable Price
in effect with respect to such Advance Notice, or (B) there is no VWAP (each
such day, an “Excluded Day”), shall result in an automatic reduction to the
amount of the Advance set forth in such Advance Notice by 20% (the resulting
amount of each Advance being the “Adjusted Advance Amount”), and each Excluded
Day shall be excluded from the Pricing Period for purposes of determining the
Market Price.

 

(ii)The total amount of each Advance (after reductions have been made to arrive
at the Adjusted Advance Amount) shall be increased at the option of the Investor
by an amount (the “Additional Amount”) equal to the product of (A) the number of
Shares sold by the Investor on such Excluded Day, if any, and (B) a price per
share equal to the MAP in effect with respect to such Advance Notice (without
any further discount), provided that this increase shall not cause the total
Advance amount to exceed the amount set forth in the original Advance Notice or
any limitations set forth in Section 2.01(c).

 



- 5 -

 

 

(e)At any time after receipt of an Advance Notice and prior to the end of the
Pricing Period related to such Advance Notice, the Investor shall have the right
and option, but not the obligation, to purchase a number of the Company's Common
Shares (the “Estimated Shares”) equal to the Advance Amount divided by the a
purchase price (the “Estimated Price”) per share equal to the product of (i)
90%, multiplied by the (ii) Minimum Acceptable Price related to a given Advance
Notice. Such purchase shall take place within one (1) Trading Day of the
Investor exercising its right and option hereunder (which is anticipated to be
prior to the expiration of the related Pricing Period). At such purchase, the
Investor shall remit the Advance Amount to the Company and the Company shall
deliver the Estimated Shares to the Investor without restrictive legends or any
other restriction on the immediate sale of such Common Shares by the Investor.
Such Common Stock shall upon delivery by the Company to the Investor be
registered with the SEC for immediate sale by the Investor. The purchase
described herein shall be referred to as an “Estimated Closing.” If the Purchase
Price of the Common Shares at the Closing of the Advance Notice is higher than
the Estimated Price, then the Investor shall pay the Company the difference such
that the aggregate payments by the Investor to the Company shall be equal to
Purchase Price multiplied by the Estimated Shares (and the Advance Amount shall
be increased automatically to account for such additional payment). If the
Purchase Price of the Common Shares at the Closing of the Advance Notice would
be lower than the Estimate Price without giving effect to the provisions of
clause 2.01(d)(i), then the Company shall have the option to either (i) deliver
to the Investor additional Common Shares equal to the amount paid by the
Investor to the Company divided by the such Purchase Price minus the number of
Estimated Shares or (ii) the Company shall refund to the Investor the portion of
the Advance Amount paid by the Investor to the Company at the Estimated Closing
which exceeds the Adjusted Advance Amount (plus any Additional Amount) in which
case the Investor shall return to the Company the number of Common Shares it
received at the Estimated Closing in excess of the number of Common Shares
corresponding to the Adjusted Advance Amount divided by the Purchase Price,
taking into account the provisions of clause 2.01(d)(i).

 

(f)Notwithstanding any other provision in this Agreement, the Company and the
Investor acknowledge and agree that upon the Investor’s receipt of a valid
Advance Notice the parties shall be deemed to have entered into an unconditional
contract binding on both parties for the purchase and sale of Shares pursuant to
such Advance Notice in accordance with the terms of this Agreement and subject
to applicable law and (ii) subject to Section 3.08 (Trading Activities), the
Investor may sell shares of Common Stock of the Company during the Pricing
Period.

 

Section 2.02        Closings. Each Closing shall take place as soon as
practicable after each Advance Date in accordance with the procedures set forth
below. In connection with each Closing, the Company and the Investor shall
fulfill each of its obligations as set forth below:

 

(a)On each Advance Date, the Investor shall deliver to the Company a written
document, in the form attached hereto as Exhibit B (each a “Settlement
Document”), setting forth the amount of the Advance (taking into account any
adjustments pursuant to Section 2.01), the Market Price, the Purchase Price, the
number of Common Shares to be purchased by the Investor, and a report by
Bloomberg, L.P. indicating the VWAP for each of the Trading Days during the
Pricing Period (or, if not reported on Bloomberg, L.P., another reporting
service reasonably agreed to by the parties), in each case in accordance with
the terms and conditions of this Agreement. The number of Shares to be purchased
by the Investor at the Closing for such Advance shall equal the sum of (i) the
Adjusted Advance Amount divided by the Purchase Price, rounded to the nearest
whole number of Shares, plus (ii) the aggregate number of shares of Common Stock
sold by the Investor on Excluded Days during such Pricing Period (as
contemplated by Section 2.01(d)(ii).

 



- 6 -

 

 

(b)Promptly after receipt of the Settlement Document with respect to each
Advance (and, in any event, not later than one Trading Days after such receipt),
subject to Section 2.01(e), the Company will, or will cause its transfer agent
to, electronically transfer such number of s Common Shares to be purchased by
the Investor (as set forth in the Settlement Document) by crediting the
Investor’s account or its designee’s account at the Depository Trust Company
through its Deposit Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto (which in all
cases the resale of such Common Shares shall be freely transferable by the
Investor without restriction), and transmit notification to the Investor that
such share transfer has been requested. Promptly upon receipt of such
notification, subject to Section 2.01(e), the Investor shall pay to the Company
of the aggregate amount of the Advance (as set forth in the Closing Statement)
in cash in immediately available funds to an account designated by the Company
in writing and transmit notification to the Company that such funds transfer has
been requested. No fractional shares shall be issued, and any fractional amounts
shall be rounded to the next higher whole number of shares. Any certificates
evidencing Common Shares delivered pursuant hereto shall be free of restrictive
legends. To facilitate the transfer of the Common Shares by the Investor, the
Common Shares will not bear any restrictive legends so long as there is an
effective Registration Statement covering such Common Shares.

 

(c)On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 

Section 2.03        Hardship. In the event the Investor sells Common Shares
after receipt of an Advance Notice and the Company fails to perform its
obligations as mandated in Section 2.02, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Article V hereto
and in addition to any other remedy to which the Investor is entitled at law or
in equity, including, without limitation, specific performance, it will hold the
Investor harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and acknowledges that irreparable
damage may occur in the event of any such default. It is accordingly agreed that
the Investor shall be entitled to an injunction or injunctions to prevent such
breaches of this Agreement and to specifically enforce (subject to the
Securities Act and other rules of the Principal Market), without the posting of
a bond or other security, the terms and provisions of this Agreement.

 



- 7 -

 

 

Section 2.04        In the event the Investor fails to perform its obligations
as mandated in Section 2.02, the Investor agrees that in addition to and in no
way limiting the rights and obligations set forth in Article V hereto and in
addition to any other remedy to which the Company is entitled at law or in
equity, including, without limitation, specific performance, it will hold the
Company harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Investor and acknowledges that irreparable
damage may occur in the event of any such default. It is accordingly agreed that
the Company shall be entitled to an injunction or injunctions to prevent such
breaches of this Agreement and to specifically enforce (subject to the
Securities Act and other rules of the Principal Market), without the posting of
a bond or other security, the terms and provisions of this Agreement.

 

Article III. Representations and Warranties of Investor

 

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:

 

Section 3.01        Organization and Authorization. The Investor is duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to execute, deliver and
perform this Agreement, including all transactions contemplated hereby. The
decision to invest and the execution and delivery of this Agreement by the
Investor, the performance by the Investor of its obligations hereunder and the
consummation by the Investor of the transactions contemplated hereby have been
duly authorized and require no other proceedings on the part of the Investor.
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor or its
shareholders. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.

 

Section 3.02        Evaluation of Risks. The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with the
transactions contemplated hereby. The Investor acknowledges and agrees that its
investment in the Company involves a high degree of risk, and that the Investor
may lose all or a part of its investment.

 

Section 3.03        No Legal, Investment or Tax Advice from the Company. The
Investor acknowledges that it had the opportunity to review this Agreement and
the transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
the Company’s representatives or agents for legal, tax, investment or other
advice with respect to the Investor’s acquisition of Common Shares hereunder,
the transactions contemplated by this Agreement or the laws of any jurisdiction
and that the Investor may lose all or a part of its investment.

 



- 8 -

 

 

Section 3.04       Investment Purpose. The Common Shares purchased by the
Investor hereunder are being or will be purchased for its own account, for
investment purposes, and without any view or intention to distribute such shares
in violation of the Securities Act or any other applicable securities laws. The
Investor agrees not to assign or in any way transfer the Investor’s rights to
the securities or any interest therein or its obligations under this Agreement
and acknowledges that the Company will not recognize any purported assignment or
transfer except in accordance with applicable Federal and state securities laws.
No other Person has or will have a direct or indirect beneficial interest in the
securities. The Investor agrees not to sell, hypothecate or otherwise transfer
the Investor’s Common Shares unless such shares are registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such registration is available.

 

Section 3.05        Accredited Investor. The Investor is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.

 

Section 3.06        Information. The Investor and its advisors (and its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management and has received answers to such questions. Neither
such inquiries nor any other due diligence investigations conducted by such
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to the transactions contemplated
hereby.

 

Section 3.07        Not an Affiliate. The Investor is not an officer, director
or a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with the Company or any
“affiliate” of the Company (as that term is defined in Rule 405 promulgated
under the Securities Act).

 

Section 3.08        Trading Activities. The Investor’s trading activities with
respect to the Common Shares shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market. Neither the Investor nor its affiliates has any open
short position in the Common Shares, nor has the Investor entered into any
hedging transaction that establishes a net short position with respect to the
Common Shares, and the Investor agrees that it shall not, and that it will cause
its affiliates not to, engage in any short sales or hedging transactions with
respect to the Common Shares; provided that the Company acknowledges and agrees
that upon receipt of an Advance Notice the Investor has the right to sell (a)
the Shares to be issued to the Investor pursuant to the Advance Notice prior to
receiving such shares, or (b) other Common Shares of the Company that it holds
as a long position.

 

Section 3.09        General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Shares offered
hereby.

 



- 9 -

 

 

 

Article IV. Representations and Warranties of the Company

 

Except as set forth in the SEC Documents, or in the Disclosure Schedules, which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules or in another
Section of the Disclosure Schedules, to the extent that it is reasonably
apparent on the face of such disclosure that such disclosure is applicable to
such Section, the Company represents and warrants to the Investor that, as of
the date hereof and as of each Advance Date (other than representations and
warranties which address matters only as of a certain date, which shall be true
and correct as written as of such certain date), that:

 

Section 4.01        Organization and Qualification. Each of the Company and its
Subsidiary (as defined below) is an entity duly organized and validly existing
under the laws of its state of organization or incorporation, and has the
requisite power and authority to own its properties and to carry on its business
as now being conducted. Each of the Company and its Subsidiary is duly qualified
to do business and is in good standing (to the extent applicable) in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.
“Subsidiaries” means any Person (as defined below) in which the Company,
directly or indirectly, (x) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (y) controls or operates all or
any part of the business, operations or administration of such Person, and each
of the foregoing, is individually referred to herein as a “Subsidiary.”

 

Section 4.02        Authorization, Enforcement, Compliance with Other
Instruments. The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to issue the Securities in accordance with the terms
hereof and thereof. The execution and delivery by the Company of this Agreement
and the other Transaction Documents, and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) have been or (with respect to consummation) will
be duly authorized by the Company’s board of directors or other governing body
and no further consent or authorization will be required by the Company, its
board of directors or its shareholders. This Agreement and the other Transaction
Documents to which it is a party have been (or, when executed and delivered,
will be) duly executed and delivered by the Company and, assuming the execution
and delivery thereof and acceptance by the Investor, constitute (or, when duly
executed and delivered, will be) the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or other laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement and
each of the other agreements and instruments entered into or delivered by any of
the parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

 



- 10 -

 

 

Section 4.03        No Conflict. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) will not (i) result in a violation of the
articles of association or other organizational documents of the Company or its
Subsidiary (with respect to consummation, as the same may be amended prior to
the date on which any of the transactions contemplated hereby are consummated),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or its Subsidiary is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or its Subsidiary or by which any property or asset of
the Company or its Subsidiary is bound or affected except, in the case of clause
(ii) or (iii) above, to the extent such violations that would not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.04        SEC Documents; Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to Section 15(d) of the Exchange Act for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (all of the foregoing filed
within two years preceding the date hereof or amended after the date hereof, or
filed after the date hereof, and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, and all registration statements filed by the Company under the
Securities Act, being hereinafter referred to as the “SEC Documents”). The
Company has made available to the Investor through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as applicable, and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the respective
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

Section 4.05        Equity Capitalization. As of the date hereof, the authorized
capital of the Company consists of 1,500,000,000 shares of Common Stock and
50,000,000 shares of Preferred Stock with [____________] shares of Common Stock
and 7,000,000 shares of Series A Preferred Stock issued and outstanding.

 



- 11 -

 

 

Section 4.06        Intellectual Property Rights. The Company and its Subsidiary
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, except as would not cause a Material Adverse
Effect. The Company and its Subsidiary do not have any knowledge of any
infringement by the Company or its Subsidiary of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, or trade secrets, except as would not cause a
Material Adverse Effect. To the knowledge of the Company, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its Subsidiary regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and, except as would not cause a Material Adverse Effect, the
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing.

 

Section 4.07        Employee Relations. Neither the Company nor any of its
Subsidiary is involved in any labor dispute nor, to the knowledge of the Company
or any of its Subsidiary, is any such dispute threatened, in each case which is
reasonably likely to cause a Material Adverse Effect.

 

Section 4.08        Environmental Laws. The Company and its Subsidiary (i) are
in compliance in all material respects with all Environmental Laws (as defined
below), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply would be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all applicable federal, state and local laws relating to pollution or protection
of human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

Section 4.09        Title. Except as set forth in the SEC Documents or except as
would not cause a Material Adverse Effect, the Company has good and marketable
title to its properties and material assets owned by it, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest other
than such as are not material to the business of the Company. Any real property
and facilities held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries.

 

Section 4.10        Insurance. The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
subsidiaries are engaged. The Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

 



- 12 -

 

 

Section 4.11        Regulatory Permits. Except as would not cause a Material
Adverse Effect, the Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permits.

 

Section 4.12        Internal Accounting Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

Section 4.13        Absence of Litigation. Except as set forth in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending against or affecting the Company, the Common Shares or any of
the Company’s Subsidiary, wherein an unfavorable decision, ruling or finding
would have a Material Adverse Effect.

 

Section 4.14        Subsidiaries. Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.

 

Section 4.15        Tax Status. Each of the Company and its Subsidiary (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.

 

Section 4.16        Certain Transactions. Except as set forth in the SEC
Documents (or as not required to be disclosed pursuant to applicable law) none
of the officers or directors of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director, or to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer or director has a substantial
interest or is an officer, director, trustee or partner.

 



- 13 -

 

 

Section 4.17        Fees and Rights of First Refusal. The Company is not
obligated to offer the Common Shares offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former shareholders of the Company, underwriters, brokers, agents or
other third parties.

 

Section 4.18        Dilution. The Company is aware and acknowledges that
issuance of Common Shares hereunder could cause dilution to existing
shareholders and could significantly increase the outstanding number of Common
Shares.

 

Acknowledgment Regarding Investor’s Purchase of Shares. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of an arm’s length
investor with respect to this Agreement and the transactions contemplated
hereunder. The Company further acknowledges that the Investor is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereunder and any
advice given by the Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereunder is
merely incidental to the Investor’s purchase of the Shares hereunder. The
Company is aware and acknowledges that it shall not be able to request Advances
under this Agreement if the Registration Statement is not effective or if any
issuances of Common Shares pursuant to any Advances would violate any rules of
the Principal Market.  The Company further acknowledges and agrees that it is
not a client or customer of the Fund or any of its affiliates and none of the
Fund or its affiliates has provided, or will provide, any services to the Issuer
or any of its affiliates. The Fund’s relationship to the Issuer is solely as
investor.

 

Section 4.19         

 

Section 4.20        Neither the Company, nor any Subsidiary of the Company, nor,
to the Company’s knowledge, any director, officer, agent, employee or affiliate
of the Company or any Subsidiary of the Company, is a Person that is, or is
owned or controlled by a Person that is:

 

(a)on the list of Specially Designated Nationals and Blocked Persons maintained
by OFAC from time to time;

 

(b)the subject of any Sanctions;

 

(c)has a place of business in, or is operating, organized, resident or doing
business in a country or territory that is, or whose government is, the subject
of Sanctions Programs (including without limitation Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

 





- 14 -

 

 

Article V. Indemnification

 

The Investor and the Company represent to the other the following with respect
to itself:

 

Section 5.01        Indemnification by the Company. In consideration of the
Investor’s execution and delivery of this Agreement, and in addition to all of
the Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Investor, and all of its officers,
directors, partners, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement) and
each person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
and documented expenses in connection therewith (irrespective of whether any
such Investor Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by the Investor Indemnitees or any of
them as a result of, or arising out of, or relating to (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor specifically for inclusion therein;
(b) any material misrepresentation or breach of any material representation or
material warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby; (c) any
material breach of any material covenant, material agreement or material
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; or (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

 

Section 5.02        Indemnification by the Investor. In consideration of the
Company’s execution and delivery of this Agreement, and in addition to all of
the Investor’s other obligations under this Agreement, the Investor shall
defend, protect, indemnify and hold harmless the Company and all of its
officers, directors, shareholders, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Company Indemnitees or any of
them as a result of, or arising out of, or relating to (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Investor will only be liable for written information relating to the
Investor furnished to the Company by or on behalf of the Investor specifically
for inclusion in the documents referred to in the foregoing indemnity, and will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Investor by or on
behalf of the Company specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Investor; (c) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor; or (d) any cause of action, suit or claim brought or made against
such Company Indemnitee not arising out of any action or inaction of a Company
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

 



- 15 -

 

 

Section 5.03        Notice of Claim. Promptly after receipt by an Investor
Indemnitee or Company Indemnitee of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Investor Indemnitee or Company Indemnitee, as
applicable, shall, if a claim for an Indemnified Liability in respect thereof is
to be made against any indemnifying party under this Article V, deliver to the
indemnifying party a written notice of the commencement thereof; but the failure
to so notify the indemnifying party will not relieve it of liability under this
Article V except to the extent the indemnifying party is prejudiced by such
failure. The indemnifying party shall have the right to participate in, and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually reasonably satisfactory to the indemnifying party and the
Investor Indemnitee or Company Indemnitee, as the case may be; provided,
however, that an Investor Indemnitee or Company Indemnitee shall have the right
to retain its own counsel with the reasonable fees and expenses of not more than
one counsel for such Investor Indemnitee or Company Indemnitee to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Investor
Indemnitee or Company Indemnitee and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Investor Indemnitee or Company Indemnitee and any other party represented by
such counsel in such proceeding. The Investor Indemnitee or Company Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Investor Indemnitee or Company Indemnitee which relates to such action or
claim. The indemnifying party shall keep the Investor Indemnitee or Company
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Investor Indemnitee or Company
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Investor Indemnitee or Company
Indemnitee of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Investor Indemnitee
or Company Indemnitee with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The
indemnification required by this Article V shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received and payment therefor is due.

 



- 16 -

 

 

Section 5.04        Remedies. The remedies provided for in this Article V are
not exclusive and shall not limit any right or remedies which may otherwise be
available to any indemnified person at law or in equity. The obligations of the
parties to indemnify or make contribution under this Article V shall survive
expiration or termination of this Agreement.

 

Article VI. Covenants of the Company

 

Section 6.01        Registration Statement.

 

(a)The Company has filed a registration statement (with File Number 333-239371)
(the “Initial Registration Statement”) with the SEC under the Securities Act on
Form S-3 with respect to the issuance and sale of securities by the Company,
including Common Shares, which contains, among other things a Plan of
Distribution section disclosing the methods by which the Company may sell the
Common Shares. The Initial Registration Statement was declared effective on July
21, 2020 and remains in effect on the date hereof.

 

(b)Promptly after the date hereof (and prior to the Company delivering an
Advance Notice to the Investor hereunder), the Company shall file with the SEC a
report on Form 8-K or such other appropriate form as determined by counsel to
the Company, relating to the transactions contemplated by this Agreement and a
preliminary Prospectus Supplement pursuant to Rule 424(b) of the Securities Act
disclosing all information relating to the transaction contemplated hereby
required to be disclosed therein and an updated Plan of Distribution, including,
without limitation, the name of the Investor, if required, the number of Shares
being offered hereunder, the terms of the offering, the purchase price of the
Shares, and other material terms of the offering, and any other information or
disclosure necessary to register the transactions contemplated herein
(collectively, the “Initial Disclosure”) and shall provide the Investor with 24
hours to review the Initial Disclosure prior to its filing.

 

(c)Maintaining a Registration Statement. The Company shall maintain the
effectiveness of any Registration Statement with respect to the Shares at all
times during the Commitment Period (the “Registration Period”). Notwithstanding
anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. During the Commitment Period, the Company shall notify the
Investor promptly if (i) the Registration Statement shall cease to be effective
under the Securities Act, (ii) the Common Shares shall cease to be authorized
for listing on the Principal Market, (iii) the Common Shares ceases to be
registered under Section 12(b) or Section 12(g) of the Exchange Act or (iv) the
Company fails to file in a timely manner all reports and other documents
required of it as a reporting company under the Exchange Act.

 



- 17 -

 

 

(d)Filing Procedures. Not less than one business days prior to the filing of a
Registration Statement and not less than one business day prior to the filing of
any related amendments and supplements to all Registration Statements (except
for any amendments or supplements caused by the filing of any annual reports on
Form 10-K, current reports on Form 8-K, and any similar or successor reports),
the Company shall furnish to the Investor copies of all such documents proposed
to be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the reasonable and prompt review
of the Investor. The Investor shall furnish comments on a Registration Statement
and any related amendment and supplement to a Registration Statement to the
Company within 24 hours of the receipt thereof. If the Investor fails to provide
comments to the Company within such 24-hour period, then the Registration
Statement, related amendment or related supplement, as applicable, shall be
deemed accepted by the Investor in the form originally delivered by the Company
to the Investor.

 

(e)Delivery of Final Documents. The Company shall furnish to the Investor
without charge, (i) at least one copy of each Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Common Shares owned by the Investor pursuant to a Registration Statement.
Filing of the forgoing with the SEC via its EDGAR system shall satisfy the
requirements of this section.

 

(f)Amendments and Other Filings. The Company agrees that on such dates as the
Securities Act shall require, the Company will file a Prospectus Supplement or
other appropriate form as determined by counsel with the SEC under the
applicable paragraph of Rule 424(b) under the Securities Act, which Prospectus
Supplement will set forth, within the relevant period, the amount of Shares sold
to the Investor, the net proceeds to the Company and the discount paid by the
Investor with respect to such Shares. The Company shall provide the Investor at
least 24 hours to comment on a draft of each such Prospectus Supplement (and
shall give due consideration to all such comments) and shall deliver or make
available to the Investor, without charge, an electronic copy of each form of
Prospectus Supplement, together with the Base Prospectus. The Company consents
to the use of the Prospectus (and of any Prospectus Supplement thereto) in
accordance with the provisions of the Securities Act and with the securities or
“blue sky” laws of the jurisdictions in which the Shares may be sold by the
Investor, in connection with the offering and sale of the Shares and for such
period of time thereafter as the Prospectus is required by the Securities Act to
be delivered in connection with sales of the Shares. If during such period of
time any event shall occur that in the judgment of the Company and its counsel
is required to be set forth in the Prospectus or should be set forth therein in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, or if it is necessary to supplement
or amend the Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and file with
the SEC an appropriate Prospectus Supplement to the Prospectus and shall
promptly furnish or make available to the Investor an electronic copy thereof.
The Company shall (i) prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
related prospectus used in connection with such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep such Registration Statement effective at all
times during the Registration Period.

 



- 18 -

 

 

(g)Blue-Sky. The Company shall use its commercially reasonable efforts to, if
applicable, (i) register and qualify the Common Shares covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as the Investor reasonably requests, (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the Common
Shares for sale in such jurisdictions; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (w) make
any change to its Articles of Incorporation or Bylaws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6.01(g), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Investor of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Common Shares for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

Section 6.02        Listing of Common Shares. The Company shall use its
commercially reasonable efforts to maintain the authorization for quotation of
the Common Shares on the Principal Market and shall notify the Investor promptly
if the Common Shares shall cease to be authorized for quotation on the Principal
Market.

 

Section 6.03        Opinion of Counsel. Prior to the date of the first Advance
Notice, the Investor shall have received an opinion letter from counsel to the
Company in form and substance reasonably satisfactory to the Investor.

 

Section 6.04        Exchange Act Registration. The Company will file in a timely
manner all reports and other documents required of it as a reporting company
under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend its reporting and filing obligations under the Exchange Act.

 

Section 6.05        Transfer Agent Instructions. For any time while there is a
Registration Statement in effect for this transaction, the Company shall (if
required by the transfer agent for the Common Shares) cause legal counsel for
the Company to deliver to the transfer agent for the Common Shares (with a copy
to the Investor) instructions to issue Common Shares to the Investor free of
restrictive legends upon each Advance.

 



- 19 -

 

 

Section 6.06        Corporate Existence. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company during
the Commitment Period.

 

Section 6.07        Notice of Certain Events Affecting Registration; Suspension
of Right to Make an Advance. The Company will immediately notify the Investor,
and confirm in writing, upon its becoming aware of the occurrence of any of the
following events in respect of a Registration Statement or related prospectus
relating to an offering of Common Shares: (i) receipt of any request for
additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Shares for sale in any jurisdiction or
the initiation or written threat of any proceeding for such purpose; (iv) the
happening of any event that makes any statement made in the Registration
Statement or related prospectus of any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus. The Company shall not deliver to the Investor any
Advance Notice, and the Investor shall not sell any Shares pursuant to a
Registration Statement, during the continuation of any of the foregoing events
(each of the events described in the immediately preceding clauses (i) through
(v), inclusive, a “Material Outside Event”).

 

Section 6.08        Consolidation. If an Advance Notice has been delivered to
the Investor, then the Company shall not effect any consolidation (a
“Consolidation Event”) of the Company with or into, or a transfer of all or
substantially all the assets of the Company to another entity before the
transaction contemplated in such Advance Notice has been closed in accordance
with Section 2.02 hereof, and all Shares in connection with such Advance have
been received by the Investor. The Company shall not give an Advance Notice if a
shareholder meeting, or the record date for any shareholder meeting or any
corporate action, would fall during the period beginning on the Advance Notice
Date and ending 10 Trading Days following the closing of such Advance.

 

Section 6.09        Market Activities. The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company under Regulation M of the Exchange
Act.

 



- 20 -

 

 

Section 6.10        Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.

 

Section 6.11        Current Report. The Company shall not, and the Company shall
cause each its Subsidiary and each of its and their respective officers,
directors, employees and agents not to, provide the Investor with any material,
non-public information regarding the Company or any of its Subsidiaries without
the express prior written consent of the Investor (which may be granted or
withheld in the Investor’s sole discretion), and Investor shall not be subject
to any expectation or duty of confidentiality for any information given to it by
the Company (regardless of form, including, without limitation, telephone calls
or emails, even if such communication purports to be confidential) without such
prior written agreement. Notwithstanding anything contained in this Agreement to
the contrary, the Company expressly agrees that it shall publicly disclose, no
later than four (4) Business Days following the date hereof, any information
communicated to the Investor by or, to the knowledge of the Company, on behalf
of the Company in connection with the transactions contemplated herein, which,
following the date hereof would, if not so disclosed, constitute material,
non-public information regarding the Company or its Subsidiary.

 

Section 6.12        No Expectation of Confidentiality/Black-out Periods.
Notwithstanding any other provision of this Agreement, the Company shall not
deliver an Advance Notice during any Company black-out periods or during any
other period in which the Company is, or could be deemed to be, in possession of
material non-public information. Moreover, the Company shall acknowledge and
agree at the time of delivery each Advance that it is not in possession of
material, non-public information. Notwithstanding anything to the contrary set
forth herein or elsewhere, the Investor shall have no expectation or duty of
confidentiality with respect to any information given by the Company or any of
its Subsidiaries to the Investor (absent a separate written agreement signed by
the Investor acknowledging the receipt of such information and its agreement to
keep it confidential). The Company shall not deliver an Advance Notice if a
shareholder meeting or corporate action date, or the record date for any
shareholder meeting or any corporate action, would fall during the period
beginning five Trading Days prior to the date of delivery of such Advance Notice
and ending 10 Trading Days following the Closing of such Advance Notice.

 

Section 6.13        Use of Proceeds. The Company will use the proceeds from the
sale of the Common Shares hereunder for working capital and other general
corporate purposes or, if different, in a manner consistent with the application
thereof described in the Registration Statement. Neither the Company nor any
Subsidiary will, directly or indirectly, use the proceeds of the transactions
contemplated herein, or lend, contribute, facilitate or otherwise make available
such proceeds to any Person (i) to fund, either directly or indirectly, any
activities or business of or with any Person that is identified on the list of
Specially Designated Nationals and Blocker Persons maintained by OFAC, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or Sanctions Programs, or (ii) in any other manner
that will result in a violation of Sanctions.

 



- 21 -

 

 

Section 6.14        Compliance with Laws. The Company shall comply with all
Applicable Laws and will not take any action which will cause the Investor to be
in violation of any such Applicable Laws.

 

Article VII. Conditions for Advance and Conditions to Closing

 

Section 7.01        Conditions Precedent to the Right of the Company to Deliver
an Advance Notice. The right of the Company to deliver an Advance Notice and the
obligations of the Investor hereunder with respect to an Advance is subject to
the satisfaction by the Company, on each Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions:

 

(a)Accuracy of the Company’s Representations and Warranties. The representations
and warranties of the Company in this Agreement shall be true and correct in all
material respects.

 

(b)Registration of the Common Shares with the SEC. There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the Common Shares issuable pursuant
to such Advance Notice. The Company shall have filed with the SEC all reports,
notices and other documents required under the Exchange Act and applicable SEC
regulations during the twelve-month period immediately preceding the applicable
Condition Satisfaction Date.

 

(c)Authority. The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of all the Common Shares
issuable pursuant to such Advance Notice, or shall have the availability of
exemptions therefrom. The sale and issuance of such Common Shares shall be
legally permitted by all laws and regulations to which the Company is subject.

 

(d)No Material Outside Event. No Material Outside Event shall have occurred and
be continuing.

 

(e)Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior the applicable Condition Satisfaction Date.

 



- 22 -

 

 

(f)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 

(g)No Suspension of Trading in or Delisting of Common Shares. The Common Shares
are quoted trading on the Principal Market and all of the shares issuable
pursuant to such Advance Notice will be listed or quoted for trading on the
Principal Market and the Company believes, in good faith, that trading of the
Common Shares on the Principal Market will continue uninterrupted for the
foreseeable future. The issuance of Common Shares with respect to the applicable
Advance Notice will not violate the shareholder approval requirements of the
Principal Market. The Company shall not have received any notice threatening the
continued quotation of the Common Shares on the Principal Market.

 

(h)Authorized. There shall be a sufficient number of authorized but unissued and
otherwise unreserved Common Shares for the issuance of all of the shares
issuable pursuant to such Advance Notice.

 

(i)Executed Advance Notice. The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of the applicable Condition
Satisfaction Date.

 

(j)Consecutive Advance Notices. Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances, and,
unless waived by the Investor, at least 10 Trading Days shall have elapsed from
the immediately preceding Advance Date.

 

Article VIII. Non-Disclosure of Non-Public Information

 

The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information (as determined under the
Securities Act, the Exchange Act, or the rules and regulations of the SEC) to
the Investor without also disseminating such information to the public, unless
prior to disclosure of such information the Company identifies such information
as being material non-public information and provides the Investor with the
opportunity to accept or refuse to accept such material non-public information
for review. Unless specifically agreed to in writing, in no event shall the
Investor have a duty of confidentially, or be deemed to have agreed to maintain
information in confidence, with respect to (i) any information disclosed in
violation of this provision or (ii) the delivery of any Advance Notices.

 

Article IX. Non Exclusive Agreement

 

Notwithstanding anything contained herein, this Agreement and the rights awarded
to the Investor hereunder are non-exclusive, and, subject to the provisions in
Section 6.13, the Company may, at any time throughout the term of this Agreement
and thereafter, issue and allot, or undertake to issue and allot, any shares
and/or securities and/or convertible notes, bonds, debentures, options to
acquire shares or other securities and/or other facilities which may be
converted into or replaced by Common Shares or other securities of the Company,
and to extend, renew and/or recycle any bonds and/or debentures, and/or grant
any rights with respect to its existing and/or future share capital.

 



- 23 -

 

 

Article X. Choice of Law/Jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in New
York County, New York, and expressly consent to the jurisdiction and venue of
the Supreme Court of New York, sitting in New York County, New York and the
United States District Court of the Southern District of New York, sitting in
New York, New York, for the adjudication of any civil action asserted pursuant
to this paragraph.

 

Article XI. Assignment; Termination

 

Section 11.01    Assignment. Neither this Agreement nor any rights of the
parties hereto may be assigned to any other Person.

 

Section 11.02    Termination.

 

(a)Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 36-month anniversary of the date hereof or (ii) the date on which
the Investor shall have made payment of Advances pursuant to this Agreement in
the aggregate amount of the Commitment Amount.

 

(b)The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no outstanding
Advance Notices, the Common Shares under which have yet to be issued, and (ii)
the Company has paid all amounts owed to the Investor pursuant to this
Agreement. This Agreement may be terminated at any time by the mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent.

 

(c)Nothing in this Section 11.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Article V shall survive termination hereunder.

 



- 24 -

 

 

 

Article XII. Notices

 

Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile or e-mail if sent on a Trading Day, or, if not
sent on a Trading Day, on the immediately following Trading Day, provided a copy
is mailed by U.S. certified mail, return receipt requested or overnight carrier;
(iii) 7 days after being sent by U.S. or Israeli certified mail, return receipt
requested, or (iv) 1 day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications (except for
Advance Notices which shall be delivered in accordance with Exhibit A hereof)
shall be:

 

If to the Company, to: Ideanomics Inc.  

55 Broadway, 19th Floor

New York, NY 10006

 

Telephone:  212-206-1216

Email:

 

With a copy to (which shall not constitute notice or delivery of process) to:

 

Venable LLP

1270 Avenue of the Americas

New York, New York

Attention:    William N. Haddad, Esq.

 

Telephone:   (212) 307-5500

Email: wnhaddad@venable.com

 

If to the Investor(s): YA II PN, Ltd.   1012 Springfield Avenue   Mountainside,
NJ 07092   Attention:      Mark Angelo                         Portfolio Manager
  Telephone:    (201) 985-8300  

Email:            mangelo@yorkvilleadvisors.com

 

With a Copy (which shall not constitute notice or delivery of process) to:

Troy Rillo, Esq.

1012 Springfield Avenue

Mountainside, NJ 07092

  Telephone:    (201) 985-8300   Email:            legal@yorkvilleadvisors.com

 

Either may change its information contained in this Article XII by delivering
notice to the other party as set forth herein.

 

Article XIII. Miscellaneous

 

Section 13.01    Counterparts. This Agreement may be executed in identical
counterparts, both which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Facsimile or other electronically scanned and
delivered signatures, including by e-mail attachment, shall be deemed originals
for all purposes of this Agreement.

 



- 25 - 

 

 

Section 13.02    Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
respective affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

 

Section 13.03    Reporting Entity for the Common Shares. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Shares on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 

Section 13.04    Each Party Responsible for Own Professional Fees. Each of the
parties shall pay its own fees and expenses (including the fees of any
attorneys, accountants, appraisers or others engaged by such party) in
connection with this Agreement and the transactions contemplated hereby.

 

Section 13.05    Brokerage. Each of the parties hereto represents that it has
had no dealings in connection with this transaction with any finder or broker
who will demand payment of any fee or commission from the other party. The
Company on the one hand, and the Investor, on the other hand, agree to indemnify
the other against and hold the other harmless from any and all liabilities to
any person claiming brokerage commissions or finder’s fees on account of
services purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



- 26 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

 

  COMPANY:   Ideanomics, Inc.       By:      Name:   Title:       INVESTOR:   YA
II PN, Ltd.       By: Yorkville Advisors Global, LP   Its: Investment Manager  
        By: Yorkville Advisors Global II, LLC     Its: General Partner          
    By:       Name:     Title:

 

- 27 - 

 



 

EXHIBIT A
ADVANCE NOTICE

 

IDEANOMICS, INC.

 

Dated:
______________                                                                                                          Advance
Notice Number: ____

 

The undersigned, _______________________ hereby certifies, with respect to the
sale of Common Shares of IDEANOMICS, INC. (the “Company”) issuable in connection
with this Advance Notice, delivered pursuant to that certain Standby Equity
Distribution Agreement, dated as of _______, 2020 (the “Agreement”), as follows:

 

1.       The undersigned is the duly elected ______________ of the Company.

 

2.       There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post-effective
amendment to the Registration Statement.

 

3.        The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof. The Company is not subject to black-out
periods and the Company is not, and cannot be deemed to be, in possession of
material non-public information. The Company acknowledges and agrees that any
information given by the Company to the Investor is non-material or has been
disclosed publicly. Notwithstanding the foregoing, any information given by the
Company to the Investor is not subject to an expectation or duty of
confidentiality (it being understood that the Company would not be submitting
any Advance Notice to the Investor if this paragraph were inaccurate in any
respect).

 

4.       The Advance requested is _____________________.

 

5.       The Minimum Acceptable Price with respect to this Advance Notice is
_________ (if left blank then no Minimum Acceptable Price will be applicable to
this Advance).

 

6.       The number of Common Shares of the Company outstanding as of the date
hereof is ___________.

 

The undersigned has executed this Advance Notice as of the date first set forth
above.

 

  IDEANOMICS, INC.       By:                      

 

 

Please deliver this Advance Notice by email with a follow up phone call to:

 

Email: Trading@yorkvilleadvisors.com

Attention: Trading Department and Compliance Officer
Confirmation Telephone Number: (201) 985-8300.

 

 

 



 

EXHIBIT B

FORM OF SETTLEMENT DOCUMENT

VIA EMAIL

 

IDEANOMICS, INC.

Attn:

Email:

 

  Below please find the settlement information with respect to the Advance
Notice Date of:   1. Amount of Advance Notice   2. Minimum Acceptable Price for
this Advance (if any)   3. Number of Excluded Days (if any)   4. Adjusted
Advance Amount (after taking into account any adjustments pursuant to Section
2.01):   5. Market Price   6. Purchase Price (Market Price x 90%) per share   7.
Number of Shares due to Investor   If there were any Excluded Days then add the
following (see Section 2.01(d)): 8. Number of Shares Sold by Investor on
Excluded Days   9. Additional Amount to be paid by Investor (Shares in number 8
x Minimum Acceptable Price)   10. Total Amount to be paid to Company (Adjusted
Advance Amount + Additional Amount):   11. Total Shares to be issued to Investor
(Shares due to Investor + Additional Shares):  

 

Please issue the number of Shares due to the Investor to the account of the
Investor as follows:

 

Investor’s DTC participant #:

 

ACCOUNT NAME:

ACCOUNT NUMBER:

ADDRESS:

CITY:

COUNTRY:

Contact person:

Number and/or email:

 



 

 

 

  Sincerely,       YA II PN, LTD.     Approved By IDEANOMICS, INC.:          
Name:  

 

 

